DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 was considered by the examiner.
Drawings
The drawings filed on 1/7/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 1-13 are objected to because of the following informalities.  Claim 1 recites “…wherein the second control unit superposes information related to a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIMURA (US 2015/0177656 A1).
Regarding claim 1, Yoshimura teaches an image forming apparatus comprising a power supply unit configured to generate a DC voltage from an AC voltage and supply the DC voltage to a load, the image forming apparatus configured to perform image formation on a recording material, the image 
Regarding claim 8, the zero-crossing detection unit is the second control unit; and wherein the second control unit outputs the zero-crossing detection signal to the transmission unit in response to detecting the zero-crossing timing of the AC voltage based on the AC voltage input to the second control unit [0030].
Regarding claim 13, the information related to the primary side is a value of an AC voltage input from the AC power supply and a power supply frequency [0046].

Claim(s) 1-2 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASHIKI (US 2014/0119749 A1).
Regarding claim 1, Mashiki teaches an image forming apparatus (100, figure 1) comprising a power supply unit (ACP, figure 3) configured to generate a DC voltage from an AC voltage and supply the DC voltage to a load, the image forming apparatus 100 configured to perform image formation on a recording material, the image forming apparatus 100 including a first control unit 10b configured to control the image formation on the recording material, the power supply unit 10 including a second control unit 10b configured to control a voltage generation unit that generates the DC voltage from the AC voltage input from an AC power supply [0070-0071], a zero-crossing detection unit [0075] configured to detect a zero-crossing timing of the AC voltage according to the AC voltage input, and to output a zero-crossing detection signal, and a transmission unit [0044] configured to transmit the zero-crossing detection signal output from the zero-crossing detection unit to the first control unit, wherein the second control unit superposes information related to a primary side of the voltage generation unit on the zero-crossing detection signal, and transmits the zero-crossing detection signal to the first control unit (figure 7, [0084, 0089]; figure 13, [0117-0118]).
Regarding claim 2, the second control unit converts the information related to the primary side to a corresponding signal, and superposes the corresponding signal on the zero-crossing detection signal with a shorter cycle than a cycle of the zero-crossing detection signal (figure 8, [0087-0088], two time slots are part of a single cycle of the zero crossing).
Regarding claim 8, the zero-crossing detection unit is the second control unit; and wherein the second control unit outputs the zero-crossing detection signal to the transmission unit in response to detecting the zero-crossing timing of the AC voltage based on the AC voltage input to the second control unit [0089].
Regarding claim, at a timing that does not overlap with the zero-crossing timing of the zero-crossing detection signal, the second control unit converts information related to the primary side to a corresponding signal, and superposes the corresponding signal on the zero-crossing detection signal and outputs the zero-crossing detection signal [0117-0118].
Regarding claim 10, the power supply unit has a rectifying and smoothing unit that rectifies and smoothes the AC voltage; and wherein in a case where a DC voltage output from the rectifying and smoothing unit is not within a normal range, the second control unit superposes a signal corresponding to a voltage 
Regarding claim 11, the power supply unit 10 has a temperature detection device that detects a temperature of the voltage generation unit, and wherein in a case where the temperature acquired from the temperature detection device is not within a normal range, the second control unit superposes a signal corresponding to a temperature abnormality on the zero-crossing detection signal and outputs the zero-crossing detection signal [0117].
Regarding claim 12, the transmission unit is a photocoupler that includes a light emitting diode on a primary side and a phototransistor on a secondary side (figure 4, circuit 2 contains a photocoupler).
Regarding claim 13, the information related to the primary side is a value of an AC voltage input from the AC power supply and a power supply frequency [0117].
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ITOH teaches a power supply controller that communicates zero crossing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA M GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG